

 
 

--------------------------------------------------------------------------------

 
                                                                            EXHIBIT
10.2
                                                                                                                        
 
                                                                          
 
                                                                        Execution
Copy

FIRST AMENDMENT
 
TO THE
 
SECURED PROMISSORY NOTE
 
ISSUED ON MARCH 15, 2002
 
BY ENTERPRISE INFORMATICS INC. (F/K/A ALTRIS SOFTWARE, INC.)
 
TO SPESCOM LTD. AND ASSIGNED TO ERP2 HOLDINGS, LLC
 

 
 
 

--------------------------------------------------------------------------------

 



 
FIRST AMENDMENT dated as of January 31, 2008 (this “First Amendment”) to the
Secured Promissory Note (the “Note”), in the original principal amount of
$400,000, issued on March 15, 2002 by Enterprise Informatics Inc., f/k/a Altris
Software, Inc., a California corporation (the “Obligor”), in favor of Spescom
Ltd., a United Kingdom corporation (the “Parent”).
 
 
W I T N E S S E T H :
 
 
WHEREAS, the Parent assigned the Note to ERP2 Holdings, LLC, a Delaware limited
liability company (the “Holder”), pursuant to the Securities Purchase Agreement,
dated as of September 30, 2007, by and among the Holder, the Parent, and Spescom
Limited, a South African corporation (the “Securities Purchase Agreement”);
 
 
WHEREAS, concurrently herewith the Obligor executed and delivered a Secured
Promissory Note to the Holder, in the principal amount of up to $1,500,000 (the
“New Note”); and
 
 
WHEREAS, the Obligor and the Holder wish to amend the Note on the terms and
conditions provided for herein.
 
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
SECTION 1.1  Definitions and Interpretation.
 
 
(a)
All capitalized terms used herein which are not otherwise specifically defined
herein shall have the respective meaning as ascribed thereto in the Note.

 
 
(b)
Unless otherwise expressly indicated, all references contained herein to
Sections or other subdivisions, Schedules, Annexes or Exhibits refer to the
corresponding Sections and other subdivisions, Schedules, Annexes or Exhibits of
the Note.

 
 
(c)
The sections and the headings in the sections in this First Amendment are for
convenience only. Such sections and headings shall not be deemed to be part of
this First Amendment and in no way define, limit, extend or describe the scope
or intent of its provisions.

 
ARTICLE II
 
AMENDMENTS
 
SECTION 2.1  Amendment to Preamble. The preamble of the Note is hereby amended
by inserting the following after the comma following the phrase “per annum” in
the last line of the preamble:
 

 
2

--------------------------------------------------------------------------------

 

“compounded annually, payable in arrears on the last calendar day of March,
June, September and December of each calendar year, in cash or, at the option of
the Obligor, in kind, capitalized as additional principal hereunder (which shall
be treated in all respects as principal hereunder, including without limitation
with respect to the accrual of interest), at the option of the Obligor,”
 


SECTION 2.2  Amendment to Section 1.  Section 1 of the Note is hereby amended
and restated in its entirety to read as follows:
 
“All unpaid principal and accrued interest under this Note shall be immediately
due and payable on January 31, 2010.”


SECTION 2.3  Amendment to Section 5.  Section 5 of the Note is hereby amended by
deleting the phrase “fourteen percent (14%)” in the third line and replacing it
with the phrase “thirteen percent (13%)”.
 
SECTION 2.4  Amendment to Section 8.  Section 8 of the Note is hereby amended
and restated in its entirety to read as follows:
 
“This Note is governed by and construed in accordance with the laws of the State
of New York, irrespective of New York’s choice-of-law principles.”
 
SECTION 2.5  Amendment to Section 10.  Section 10 of the Note is hereby amended
and restated in its entirety to read as follows:
 
“All actions and proceedings arising in connection with this Note must be tried
and litigated exclusively in the Federal courts located in New York, New York,
which courts have personal jurisdiction and venue over each of the parties to
this Note for the purpose of adjudicating all matters arising out of or related
to this Note.  Each party authorizes and accepts service of process sufficient
for personal jurisdiction in any action against it as contemplated by this
paragraph by registered or certified mail, return receipt requested, postage
prepaid, to its address for the giving of notices set forth in this Note.”
 
SECTION 2.6  Amendment to Section 16.  Section 16 of the Note is hereby amended
by (i) inserting the phrase “ sent by facsimile or electronic mail,” immediately
following the phrase “personally delivered,” in the first sentence thereof and
(ii) deleting that portion thereof beginning with “Holder: Spescom LTD” and
ending with “Attention: John Low” and replacing such portion with the following:
 
Holder:
ERP2 Holdings, LLC
c/o Richard Shorten
694 Weed Street
New Canaan, CT 06840
Attention:  Board of Managers
Fax:  (702) 995-4535
Email:  rshorten@silverminecapital.com

  
with a copy to:
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Attention:  Brett Lawrence
Fax:  (212) 806-6006
Email:  blawrence@stroock.com

Maker:
Enterprise Informatics Inc.
10052 Mesa Ridge Court, Suite 100
San Diego, CA 92121
Attention:  John W. Low
Fax:  (858) 625-3010
Email: jlow@enterpriseinformatics.com



with a copy to:
Gibson, Dunn & Crutcher LLP
1881 Page Mill Road
Palo Alto, CA 94304
Attention: Russell C. Hansen
Fax:  (650) 849-5333
Email:  rhansen@gibsondunn.com



SECTION 2.7  Addition of Section 18.  The Note is hereby amended by inserting
the following after Section 17:
 
 
“18.  Events of Default.  Following the occurrence of an Event of Default (as
such term is defined in the New Note), the Holder may declare the entire unpaid
principal indebtedness evidenced by this Note immediately due and payable,
without presentment, notice or demand, all of which are expressly waived by the
Obligor (a “Demand”); provided, however, the Holder may not declare a Demand
prior to September 30, 2008.”



SECTION 2.8  Addition of Section 19.  The Note is hereby amended by inserting
the following after Section 18:
 
“19.  Fees and Expenses.  The Obligor shall pay all reasonable fees and expenses
of the Holder in connection with the negotiation, execution and delivery of this
First Amendment.”


ARTICLE III
 
MISCELLANEOUS
 
SECTION 3.1  The Note.  Except as amended by this First Amendment, the Note
shall remain in full force and effect in accordance with its terms.  This First
Amendment shall be deemed to be part of the Note.
 
SECTION 3.2  Governing Law.  This First Amendment shall be governed by and
construed in accordance with the laws of the State of New York without reference
to choice of law doctrine.
 

--
 
 
3

--------------------------------------------------------------------------------

 

SECTION 3.3  Legal, Valid and Binding Obligation.  Each party hereto hereby
represents and warrants that this First Amendment is a legal, valid and binding
obligation of such party and is enforceable against such party in accordance
with its terms.
 
SECTION 3.4  References to Note.  Whenever in any certificate, letter, notice or
other instrument reference is made to the Note, such reference without more
shall include reference to this First Amendment.
 
SECTION 3.5  Counterparts.  This First Amendment may be executed simultaneously
in counterparts, each of which shall be deemed an original.
 
 
[Signature Page Follows]
 

--
 
 
4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF this First Amendment has been executed by duly authorized
representatives of the parties hereto as of the day, month, and year first above
written.
 


                ENTERPRISE INFORMATICS INC.
    


 
                         By:
 /s/ John W. Low  

                            John W. Low
                Chief Financial OfficerA
                



[Signature Page to March Note Amendment]






 
5

--------------------------------------------------------------------------------

 
